16. Strengthening of Eurojust and amendment of Decision 2002/187/JHA (
- Before the vote on Amendment 19:
(DE) Mr President, as I indicated before the vote, there is an oral compromise amendment that I discussed with Mrs Weber and Mr Demetriou - a compromise between amendments 37 and 39. The compromise amendment would read as follows:
'Other forms of offences where there are factual indications that a criminal organisation or serious crimes are involved.'
(DE) That is how the compromise would be worded, and both amendments 37 and 19 would then be covered.
(The oral amendment was accepted.)